DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. U.S. Patent App. Pub. No. 2020/0295979 in view of Cha et al. U.S. Patent App. Pub. No. 2019/0273544 and Yoon U.S. Patent App. Pub. No. 2018/0278395.
Regarding claim 1, Saito discloses a terminal comprising a processor (see Fig. 2, abstract) configured to: receive, from a network device, an RE offset via RRC layer signaling (see ¶¶ [0250]-[0268], [0294]), map each of PTRSs to each of subcarriers for each of DMRS ports associated with each of PTRS ports based on a DMRS configuration type, as Saito discloses a mapper 208 that maps PTRSs to radio resources based on the scheduling information derived from control information (¶¶ [0066]-[0067], [0075]), where the controller uses control information to control the position at which the PTRS is to be mapped according to a mapping pattern for DMRS (¶¶ [0076], [0101]), wherein the DMRS configuration type is one of DMRS configuration type 1 or DMRS configuration type 2 (see ¶ [0043]), and transmitting, to the network device, the PTRSs mapped to the subcarriers via transmitter 209.
Saito further discloses that PTRSs may be applied in the frequency direction at one or more subcarriers (see ¶ [0106]), such that PTRSs are distributed in the frequency direction along with the time direction, and also discloses an index “Y” associated with an offset value indicative of a PTRS insertion starting position (see ¶¶ [0258]-[0260]), but does not expressly disclose that the a frequency offset is provided to the terminal to provide indication for mapping subcarriers.
Cha discloses mapping of PTRS positions to subcarriers controlled by a network device and signaled to a UE (¶¶ [0616]-[0617]), and further discloses providing indication of a frequency offset value to provide resource signal configuration information of time-frequency resources (see ¶¶ [0225], [0612], [0677]-[0678]; Figs. 24-26).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to signal offset information to a UE for determining subcarriers to be mapped, as suggested by Cha, in the terminal of Saito, as it provides for mapping that allows for added flexibility in allocation of reference signals across subcarriers in a resource area.
Further, Saito discloses the use of Code Division Multiplexing (CDM) in the frequency direction applied to ports in mapping patterns (¶ [0089), but does not expressly disclose that DMRS configuration type 1 supports two CDM groups to which the DMRS ports belong, and DMRS configuration type 2 supports three CDM groups to which the DMRS ports belong, where for DMRS configuration type 1, each of the PTRSs are mapped to one of subcarriers {0, 2, 4, 6, 8, 10} if the PTRS port is associated with CDM group 0, and each of the PTRSs are mapped to one of subcarriers {1, 3, 5, 7, 9, 11} if the PTRS port is associated with CDM group 1, DMRS configuration type 2, each of the PTRSs are mapped to one of subcarriers {0, 1, 6, 7} if the PTRS ports for the PTRSs are associated with the DMRS ports belonging to CDM group 0, each of the PTRSs are mapped to one of subcarriers {2, 3, 6, 7} if the PTRS ports for the PTRSs are associated with the DMRS ports belonging to CDM group 1, and each of the PTRSs are mapped to one of subcarriers {4, 5, 10, 11} if the PTRS ports for the PTRSs are associated with the DMRS ports belonging to CDM group 2, wherein the RE offset is used for selecting the one for the associated subcarriers.
Yoon discloses DMRS configuration types 1 and 2 where CDM is employed in groups of two or three (see ¶¶ [0361], [0374], [0410]), where in DMRS configuration type 1, two groups are supported, group 0 (i.e. A) corresponds to subcarriers{0, 2, 4, 6, 8, 10}, and group 1 (i.e. B) corresponds to subcarriers {1, 3, 5, 7, 9, 11} (see Figs. 13-14), in DMRS configuration type 2, three groups are supported, group 0 (i.e. A) corresponds to subcarriers {0, 1, 6, 7}, group 1 (i.e. B) corresponds to subcarriers {2, 3, 8, 9}, and group 2 (i.e. C) corresponds to subcarriers {4, 5, 10, 11} (see Figs. 15-16).    It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the CDM groups described in Yoon, in the DMRS configuration types of Saito, as it is a known way of multiplexing RS resources (see MPEP 2143.I.D.), where, as indicated above, in the proposed combination, Cha discloses the use of RE offset in selecting associated subcarriers (see ¶¶ [0225], [0612]; Figs. 24-26).
Regarding claim 2, Saito discloses a terminal comprising a processor (see Fig. 2, abstract) configured to: receive, from a network device, an RE offset via RRC layer signaling (see ¶¶ [0250]-[0268], [0294]), receive, from the network device, PTRSs mapped to subcarriers and detect each of the PTRSs mapped to each of the subcarriers for the DMRS ports associated with each of the PTRS ports based on a DMRS configuration type and the RE offset, as Saito discloses that the received DL signal is sent by a network device that includes a DL control signal that includes resource allocation information corresponding to the DL signal (¶ [0069]), where the network device controls, based on a reference position, a position at which the PTRS is mapped (¶ [0050]), and the demodulation and decoding section 205 demodulates the DL control signal, which includes the PTRSs, using the scheduling information (e.g. DL resource allocation information) obtained by demodulation of the DL control signal (¶ [0069]), and wherein the DMRS configuration type is one of DMRS configuration type 1 or DMRS configuration type 2 (see ¶ [0043]).
Saito further discloses that PTRSs may be applied in the frequency direction at one or more subcarriers (see ¶ [0106]), such that PTRSs are distributed in the frequency direction along with the time direction, and also discloses an index “Y” associated with an offset value indicative of a PTRS insertion starting position (see ¶¶ [0258]-[0260]), but does not expressly disclose that the a frequency offset is provided to the terminal to provide indication for mapping subcarriers.
Cha discloses that mapping of PTRS positions to subcarriers may be controlled by a network device and signaled to a UE (¶¶ [0616]-[0617]), and further discloses providing indication of a frequency offset value to provide resource signal configuration information of time-frequency resources (see ¶¶ [0225], [0612], [0677]-[0678]; Figs. 24-26).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to signal offset information to a UE for determining subcarriers to be mapped, as suggested by Cha, in the terminal of Saito, as it provides for mapping that allows for added flexibility in allocation of reference signals across subcarriers in a resource area.
Further, Saito discloses the use of Code Division Multiplexing (CDM) in the frequency direction applied to ports in mapping patterns (¶ [0089), but does not expressly disclose that DMRS configuration type 1 supports two CDM groups to which the DMRS ports belong, and DMRS configuration type 2 supports three CDM groups to which the DMRS ports belong, where for DMRS configuration type 1, each of the PTRSs are mapped to one of subcarriers {0, 2, 4, 6, 8, 10} if the PTRS port is associated with CDM group 0, and each of the PTRSs are mapped to one of subcarriers {1, 3, 5, 7, 9, 11} if the PTRS port is associated with CDM group 1, wherein the RE offset is used for selecting one of the associated subcarriers.
Yoon discloses DMRS configuration types 1 and 2 where CDM is employed in groups of two or three, respectively (see ¶¶ [0361], [0374], [0410]), where in DMRS configuration type 1, two groups are supported, group 0 (i.e. A) corresponds to subcarriers{0, 2, 4, 6, 8, 10}, and group 1 (i.e. B) corresponds to subcarriers {1, 3, 5, 7, 9, 11} (see Figs. 13-14).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the CDM groups described in Yoon, in the DMRS configuration types of Saito, as it is a known way of multiplexing RS resources (see MPEP 2143.I.D.), and where as indicated above, in the proposed combination, Cha discloses the use of RE offset in selecting associated subcarriers (see ¶¶ [0225], [0612]; Figs. 24-26).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Cha et al. and Yoon, as applied above, and further in view of Xu et al. U.S. Patent App. Pub. No. 2020/0067628.
Regarding claims 13 and 14, Saito in combination with Cha and Yoon disclose a terminal where an RE offset is provided via RRC signaling for mapping PTRSs to subcarriers for DMRS ports, as described above, but do not expressly disclose that a time density of the PTRSs corresponding to two MCS thresholds set to be the same, is disabled.
Xu discloses that when MCS thresholds are set to be equal to one another, a PTRS time density is invalid/disabled (see ¶ [0144]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Xu where MCS thresholds are set to be the same to provide to signal when a PTRS time density is disabled, in the system of Saito, Cha and Yoon, in order to provide an indication to a UE of when PTRS time domain density of a PTRS is not employed (see Xu, ¶ [0144]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. U.S. Pat. Pub. No. 2020/0204321 disclose a reference signal configuration.
Davydov et al. U.S. Pat. Pub. No. 2021/0168011 disclose a communication system employing a PT-RS configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2022